FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LEVI JAMES JACKSON,                         No. 10-15067
              Petitioner-Appellant,             D.C. No.

CHARLES L. RYAN,
                v.
                                         4:01-cv-00545-RCC
                                          District of Arizona,
             Respondent-Appellee.                Tucson

                                              ORDER

                 Filed September 27, 2011

      Before: Betty B. Fletcher and Sidney R. Thomas,
                       Circuit Judges.


                          ORDER

   The opinion filed on September 1, 2011 is hereby WITH-
DRAWN. The panel will issue a new opinion in due course.
No petitions for rehearing or rehearing en banc will be enter-
tained as to the withdrawn opinion. The parties will be
afforded a renewed opportunity to file petitions for rehearing
or rehearing en banc after the issuance of a new opinion. the
court, is copyrighted © 2011 Thomson Reuters.




                            18443